1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                        WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     MARTIN BOLSA CHICA MORA,              )
9                                          ) CASE NO. C19-5118 RSM
                    Plaintiff,             )
10                                         )
              v.                           ) ORDER FOR EAJA FEES
11                                         )
     COMMISSIONER OF SOCIAL SECURITY,      )
12                                         )
13                  Defendant.             )
                                           )
14

15          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
16   total amount of $2,420.03 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall
17
     be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
18
            If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
19
     subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
20
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
21

22          Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be

23   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,

24   Washington 98101.
25    //
                                                                    Douglas Drachler McKee & Gilbrough, LLP
                                                                    1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                                            Seattle, WA 98101
     [No. 3:19-cv-5118] - 1                                         (206) 623-0900
1           Dated this 20th day of December 2019.

2

3

4
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
5

6

7
     Presented by:
8

9
     S/AMY M. GILBROUGH____________
10   AMY M. GILBROUGH
     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                           Douglas Drachler McKee & Gilbrough, LLP
                                                           1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                                   Seattle, WA 98101
     [No. 3:19-cv-5118] - 2                                (206) 623-0900
